Citation Nr: 0211410	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1975 and from May 1980 to June 1982.  The RO in an 
administrative decision dated in September 1998 determined 
that the Other Than Honorable discharge for the veteran's 
second period of active service constituted a statutory bar 
to VA benefits under 38 U.S.C.A. § 5303(a) (West 1991).

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1992 RO rating decision that denied service 
connection for back, chest, and psychiatric disorders.  In a 
September 1999 decision, the Board denied service connection 
for the back and chest disorders, and determined that there 
was new and material evidence to reopen the claim for service 
connection for a psychiatric disability that had been 
previously denied by the Board in 1987.  In a March 2000 
decision, the Board denied the appeal for service connection 
for the psychiatric disability.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and he appointed Fred J. Fleming, attorney, to represent him 
before the Court.  In a November 2000 order, the Court 
granted a joint motion from the parties to vacate and remand 
the March 2000 Board decision for additional action.  The 
case was thereafter returned to the Board.

In a January 2001 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA and 
advised him of his right to submit additional argument and/or 
evidence if he should decide to continue to represent the 
veteran.  In 2001, correspondence was received from Michael 
J. Mooney showing his authorization to represent the veteran.  
This attorney also submitted additional argument and evidence 
in 2001.  In September 2001, the Board remanded the case to 
the RO for additional development.



FINDINGS OF FACT

1.  An acquired psychiatric disability was not present in 
service; nor was such a disability manifested to a 
compensable degree within the first post-service year.

2.  The veteran's psychiatric disability is not related to a 
disease or injury in service.



CONCLUSION OF LAW

An acquired psychiatric disability, including paranoid 
schizophrenia, was not incurred in or aggravated by active 
service; nor may a psychosis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a psychiatric 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his psychiatric condition 
and to obtain an opinion as to the etiology of any 
psychiatric condition found.  He and his attorney have been 
provided with a supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notifies them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's attorney has been given the opportunity 
to submit written argument.  In a January 2002 letter, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In a July 2002 letter, the attorney advised the RO 
that the veteran had no further evidence to submit.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

The veteran had active service from January 1973 to December 
1975 and from May 1980 to June 1982.  The discharge for his 
second period of service is a bar to VA benefits based on 
that period of service.

Service personnel records do not show that the veteran had 
psychiatric problems during his first period of service.  Nor 
do those records indicate that the veteran engaged in combat 
with the enemy while in service.  A DD Form 214, Report of 
Separation from Active Duty, for this period of service 
reveals that he was awarded the National Defense Service 
Medal and Expert M16 Badge, and that he had service in 
USAREUR (U.S. Army Europe).

Service medical records are negative for a psychiatric 
disability during the veteran's first period of service.  The 
report of his medical examination in September 1995 for 
separation from service shows a normal psychiatric condition.

VA and private medical records show that the veteran was 
treated and evaluated for psychiatric problems from 1977 to 
2002.  The more salient medical reports are discussed below.

A private medical report shows that the veteran was treated 
for complaints of food poisoning at a hospital in November 
1977.  He believed that someone had poisoned his food.  The 
impression was paranoia.

A private medical report dated in July 1978 signed by a 
psychiatrist notes that the veteran was receiving treatment 
at a Guidance Center. It was noted that he had a genuine 
disability that had not been treated until recently.

A private medical report shows that the veteran was seen in 
January 1979.  The impression was psychosis/schizophrenia.

The veteran testified at a hearing in March 1987.  His 
testimony was to the effect that his psychiatric disability 
began in service.  He testified to the effect that a sergeant 
had advised him to seek psychiatric treatment while he was in 
service.

A private medical report shows that the veteran was evaluated 
in October 1987.  It was noted that he had been diagnosed 
with paranoid schizophrenia in service in 1974.  The Axis I 
diagnosis was chronic paranoid schizophrenia.

A private medical report dated in March 1987 notes that the 
veteran first came to the Guidance Center in May of 1978.  He 
was diagnosed with paranoid schizophrenia at that time.

A private medical report of the veteran's psychiatric 
evaluation in October 1987 shows that he was delusional.  A 
history of paranoid schizophrenia that was diagnosed in 
service in 1974 was noted.  The Axis I diagnosis was paranoid 
schizophrenia.

A statement from an acquaintance of the veteran was received 
in July 1993.  She reported knowing the veteran before his 
entry into service and that she found him to be a changed 
person after service.  She reported that the veteran would 
talk about things that didn't make sense after service and 
that he seemed to be weak of mind.

The veteran testified at a hearing in March 1994.  His 
testimony was to the effect that he had a psychiatric 
disability that was caused by chest and head disorders that 
had their onset in service.

The veteran underwent a VA psychiatric examination in 
November 1996.  It was noted that the veteran had a 10th 
grade education and a GED (general equivalency diploma), and 
that had no history of gainful employment for more than a few 
months at a time, evidently because of bizarre and 
inappropriate behavior.  It was noted that the veteran had 
been diagnosed as a chronic paranoid schizophrenic for many 
years with the evidence indicating that the first onset of 
this disorder was some 3 years after his discharge from 
service in 1975.  The Axis I diagnosis was chronic paranoid 
schizophrenia.  

The veteran underwent a VA psychiatric examination in July 
1997.  The examiner reviewed the veteran's entire claims 
folder.  A history of paranoid schizophrenia that was first 
treated about 3 years after separation from service in 1975 
was noted.  It was noted that the veteran reported that a 
sergeant had recommended that he see a psychiatrist during 
his first period of service.  The Axis I diagnosis was severe 
chronic paranoid schizophrenia.  The examiner noted that it 
appeared the veteran's psychiatric disability first began 
while he was in service, although there was no record in the 
claims folder that would substantiate the veteran's claim of 
receiving counsel to seek psychiatric treatment while in 
service.  The examiner opined that it was highly unlikely 
that the veteran's psychiatric disability was related to 
reported head, neck, and back injuries.

The veteran and his brother testified at a hearing in May 
1998.  The veteran's testimony was to the effect that his 
psychiatric disability began in service as demonstrated by 
lay evidence in his claims folder.  His brother testified to 
the effect that the veteran's behavior was different after 
boot camp during his first period of service and that he 
should never have been allowed to reenter service for a 
second time.

A statement from a comrade of the veteran in service dated in 
September 1998 notes that the veteran was assigned to the 
signatory's section in 1973 while in Germany.  The statement 
was to the effect that the veteran spent most of his time on 
sick call and was given muscle relaxers on many occasions for 
pain and that when the signatory departed the unit in 
September 1974 the veteran was having problems with chest 
pains.

The veteran underwent a VA psychiatric examination in 
November 1999 in order to obtain an opinion as to the 
etiology of his psychiatric condition.  The examiner reviewed 
the evidence in the veteran's claims folders, including a lay 
statement from a service comrade of the veteran.  The 
examiner noted the veteran's report of having been advised by 
a sergeant to see a psychiatrist while in service, but that 
the first documented evidence of psychiatric treatment was in 
1978.  The Axis I diagnosis was severe chronic paranoid 
schizophrenia.  The examiner opined that it was at least as 
likely as not that the veteran's psychiatric disability 
predated 1978, but that it was not possible without prior 
records to determine when the psychiatric symptoms first 
occurred.

Statements from acquaintances and relatives of the veteran 
were received in June 2001.  Those statements are to the 
effect that the veteran's behavior had changed profoundly 
during his first period of service.

A statement from a comrade of the veteran in service, the 
same comrade who wrote the September 1998 statement, was 
received in June 2001.  The signatory noted that the 
veteran's performance and behavior began to deteriorate in 
1973 and 1974.

A private medical report shows that the veteran underwent 
psychological evaluation in August 2001.  The signatory, a 
psychologist, reported interviewing the veteran by telephone 
prior to the testing and reviewing lay statements and medical 
evidence in the veteran's case.  The signatory noted that 
that there was no evidence of the veteran's psychiatric 
condition before service and that all the evidence indicated 
that the veteran's mental deterioration began in his first 
period of service.  The examiner opined that the veteran's 
psychiatric condition first appeared in service and that the 
condition, paranoid schizophrenia, was manifest to a degree 
of 10 percent within 12 months of separation from service as 
manifested by his incapacity to maintain even marginal 
employment due to his schizophrenic delusions and 
inappropriate behavior.


The veteran underwent a VA psychiatric evaluation in March 
2002 pursuant to the Board's September 2001 remand in order 
to obtain an opinion as to whether his psychiatric disorder 
had an onset in his first period of service or within the 
first post-service year.  The examiner reviewed the evidence 
in the veteran's claims folders, including the August 2001 
private medical reports and various lay statements.  The Axis 
I diagnosis was chronic paranoid schizophrenia.  The examiner 
found no medical document in the record to substantiate the 
presence of any psychotic symptoms or treatment for 
psychiatric problems while in service from January 1973 to 
December 1975.  The examiner noted that the first medical 
documentation of the veteran's psychiatric treatment was in 
1977.  In the absence of medical documentation of treatment 
for psychiatric problems prior to 1977, the examiner opined 
that the veteran's paranoid schizophrenia did not have its 
onset in service and that it did not occur during the first 
post-service year.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the record 
shows that the veteran's discharge from his second period of 
service is a bar to VA benefits and does indicate that he 
engaged in combat with the enemy during his first period of 
service.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application.

The service personnel records do not indicate that the 
veteran had psychiatric problems in service and the service 
medical records do not show that he was treated for 
psychiatric problems during his first period of service.  
While statements and testimony from the veteran are to the 
effect that he was advised by a sergeant to see a 
psychiatrist during that period of service, there is no 
official documentation of the reported incident.

The post-service medical records do not indicate the presence 
of the veteran's psychiatric disability until 1977 more than 
one year after his separation from service in 1975.  The 
question now for the Board to determine is whether the 
evidence links the veteran's psychiatric disability, paranoid 
schizophrenia, to a disease or injury in service from January 
1973 to December 1975 or demonstrates the presence of that 
disability to a degree of 10 percent within the first post-
service year.

Statements and testimony from the veteran, and lay statements 
are to the effect that the veteran's behavior changed during 
his first period of service which indicates his psychiatric 
disability began at that time.  The objective medical 
evidence does not corroborate the presence of psychiatric 
problems in service or within the first year after service 
except by medical history reported by the veteran.  
Recollections of medical problems some 20 years after the 
veteran's separation from service have slight probative value 
and lack credibility absent confirmatory clinical records to 
substantiate such recollections.  Further, even if the 
veteran had psychiatric problems within one year of 
separation from service, there is no basis upon which to 
establish whether the disorder was disabling to a degree of 
10 percent within that time.

The private medical report of the veteran's psychological 
evaluation in August 2001 opines that the veteran's paranoid 
schizophrenia began during his first period of service and 
was present to a degree of 10 percent within the first post-
service year based on his incapacity to maintain even 
marginal employment due to psychiatric delusions and 
inappropriate behavior.  There is no medical evidence of 
record that demonstrates the presence of the veteran's 
delusions during the first post-service year.  Nor is there 
any medical evidence that demonstrates the presence of 
psychiatric problems prior to 1977.  The only evidence that 
demonstrates psychiatric problems in service and within the 
first post-service year are the lay statements from the 
veteran's relatives, acquaintances, and a service-comrade, as 
well as the statements and testimony of the veteran and his 
brother.

The examiner who conducted the veteran's VA psychiatric 
examination in July 1997 noted that it appeared the veteran's 
psychiatric condition began in his first period of service, 
but that there was no record to substantiate his claim of 
being advised to see a psychiatrist during that period of 
service.  The examiner who conducted the veteran's VA 
psychiatric examination in November 1999 indicates that the 
veteran's psychiatric disability most likely predated his 
first documented history of treatment, but that it was 
impossible to determine when his psychiatric symptoms began 
without additional records.  In September 2001, the Board 
remanded the case to the RO in order to obtain opinions as to 
whether or not the veteran's psychiatric condition had its 
onset during his first period of service and whether it was 
present during the first year after separation from service 
in December 1975.  The veteran underwent psychiatric 
evaluation in March 2002, and the examiner who reviewed all 
the evidence in the veteran's claims folders, including the 
private medical report dated in August 2001 and various lay 
statements, noted that the first medical documentation of the 
veteran's psychiatric treatment was in 1977 and in the 
absence of medical documentation of treatment for psychiatric 
problems prior to 1977, opined that the veteran's paranoid 
schizophrenia did not have its onset in service and that it 
did not occur during the first year after separation from 
service in December 1975.

After consideration of all the evidence of record, the Board 
finds that the opinion of the examiner who conducted the 
March 2002 VA psychiatric evaluation to be the most 
persuasive evidence of record because it relies on the 
objective medical documents in the record rather that the 
slight probative recollections of the veteran, his relatives, 
acquaintances, and a service comrade.  On the other hand, the 
opinion of the psychologist who evaluated the veteran in 
August 2001 relies heavily on those recollections, and the 
opinions of the VA examiners who conducted the July 1997 and 
November 1999 VA psychiatric examinations do not 
unequivocally state that the veteran's psychiatric disability 
began in service or within one year of his separation from 
service in December 1975.  For those reasons, the Board finds 
that the evidence is not in equipoise, but rather indicates 
that it is more likely than not that the veteran's 
psychiatric disability did not have its onset in service and 
was not manifest to a degree of 10 percent or more within the 
first year after separation from service in December 1975.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a psychiatric disability, and the 
claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a psychiatric disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

